       Case 1:17-cv-01431-NONE-JLT Document 72 Filed 06/08/20 Page 1 of 2


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   K.M.,                                               Case No.: 1:17-cv-01431 NONE JLT
12           Plaintiff,                                  ORDER AFTER HEARING ON MOTION TO
                                                         ENFORCE SETTLEMENT AGREEMENT;
13           v.                                          ORDER TERMINATING THE MOTION
                                                         (Doc. 58)
14   TEHACHAPI UNIFIED SCHOOL
     DISTRICT, et al.,
15
             Defendants.
16
17
             For months, the parties have disagreed as to the defendant’s compliance with the settlement
18
     agreement. The plaintiff has repeatedly demanded mediation to work out this disagreement and the
19
     defendant has repeatedly refused. The parties have numerous points of disagreement related to
20
     whether the defendant has complied with the settlement agreement including: whether the child had
21
     been offered appropriate “Lunch Bunch” opportunities, whether all of the staff working with the child
22
     have been trained on Google Docs, and whether the defendant has provided Karen Schnee a contract
23
     with a maximum value that is sufficient to address the needs of the child and whether it has paid her
24
     for all of the services she has provided under the prior contract.
25
             In the documents opposing the plaintiff’s motion to enforce the judgment, the defendant take
26
     the position that the plaintiff has not demanded mediation because the child had failed to use the
27
     terminology outlined in the settlement agreement and has not properly complied with the substance of
28
     the agreement related to mediation demands. The Court agrees that it is unclear whether the first
       Case 1:17-cv-01431-NONE-JLT Document 72 Filed 06/08/20 Page 2 of 2


1    person identified was willing to act in the role requiring he assist in selecting the mediator. However,

2    the argument is disingenuous given the fact that the defendant continually refused mediation and never

3    communicated any change in this position to the plaintiff or that it had selected a person to act for it in

4    the mediation process.

5            In any event, at the hearing, both parties designated the two people who would select the

6    mediator. For the plaintiff, it is Vickie Rice and for the defendant, it is Dr. Steele. The parties agreed

7    that Ms. Rice and Dr. Steele will make their selection within 10 days. The mediation should complete

8    within 45 days if at all possible. Therefore, the Court ORDERS:

9            1.      Immediately, the parties will communicate to their designee that they will complete

10   the selection process identifying the mediator by June 15, 2020. Part of this process SHALL be that

11   Ms. Rice and/or Dr. Steele verifies that the person selected agrees to mediate the dispute and is

12   available to take on the mediation expeditiously. If Ms. Rice and Mr. Steele cannot agree on a

13   mediator, within two business days, counsel SHALL contact Judge Larson and request that he select

14   the mediator;

15           2.      Once the mediator is selected, counsel SHALL confer with the mediator to identify the

16   earliest possible date the mediation can occur with the expectation that it will be completed within 45

17   days, if possible;

18           3.      The motion to enforce the judgment (Doc. 58) is terminated. Plaintiff may reactivate

19   the motion by filing a request with the Court. However, plaintiff may not do so until after counsel

20   completes an informal conference with the assigned magistrate judge and the Court authorizes the

21   reactivation. Indeed, before any further motions are filed by either side, counsel SHALL meet and

22   confer and if this fails to resolve the matter, to confer with the assigned magistrate judge to attempt to

23   resolve the matter without a formal motion.

24
25   IT IS SO ORDERED.

26       Dated:      June 8, 2020                               /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28
